Citation Nr: 1010043	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  01-00 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increase in the ratings for a right 
knee disability, currently assigned staged ratings of 10 
percent prior to September 20, 2004 and a combined 20 percent 
from that date.

2.  Entitlement to a compensable rating for right ear hearing 
loss.

3.  Entitlement to a compensable rating for residuals of 
septal deviation repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1983 to January 1987 and from December 1988 to 
January 2000.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for residuals of right knee ligament repair, rated 
10 percent, and for residuals of septal deviation repair and 
right ear hearing loss, rated 0 percent, each effective 
January 5, 2000.  In October 2002 the Board undertook 
development under authority then in effect.  In October 2003, 
the case was remanded for completion of such development.  

An October 2007 rating decision increased the rating for the 
Veteran's right knee disability, assigning a separate 10 
percent rating for arthritis of the knee, effective September 
20, 2004.  The rating decision also granted service 
connection for chronic sinusitis (as secondary to service-
connected residuals of septal deviation repair), rated 10 
percent, effective October 20, 2004.  The Veteran has not 
expressed disagreement with that determination.

In April 2008 another (acting) Veterans Law Judge denied 
service connection for a right shoulder disability and for 
left ear hearing loss, and remanded the remaining matters for 
further development.  In December 2008, the case was returned 
to the undersigned and the matters were remanded for 
completion of the development previously sought (in 
accordance with Stegall v. West, 11 Vet. App. 268 (1998)).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required. 


REMAND

Because action ordered in the Board's December 2008 Remand 
was not completed, this matter must, once again, be remanded 
for such action.  , See Stegall v. West, 11 Vet. App. 268 
(1998)(a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders).  

The April 2008 Board remand ordered VA examinations to assess 
the disabilities at issue.  A June 2008 letter from the AMC 
notified the Veteran that he would be contacted by the 
nearest medical facility to be scheduled for an examination.  
The letter informed him that the examination was very 
important and without it his claim might have to be denied.  
Notations in the claims file show that the examinations were 
cancelled because the Veteran failed to show.  In August 2008 
correspondence (after receiving the July 2008 supplemental 
statement of the case (SSOC)), the Veteran explained that he 
had advised VA that he would be unable to keep the 
appointments because he would be out of town for his job, and 
indicated that he was told that he would be sent a letter 
with new dates and times for the examinations; he indicated 
that he did not receive such letter.  As there was nothing in 
the record documenting that the Veteran was properly notified 
of the rescheduled examinations, the case was remanded in 
December 2008 for the Veteran to be rescheduled for such 
examinations.  A January 2009 letter from the RO again 
notified the Veteran that he would be contacted by the 
nearest medical facility to be scheduled for examinations; 
and that it was very important that he report for the 
examinations or else his claim might have to be denied.  
Notations in the claims file show that such examinations were 
cancelled because the Veteran failed to show.  In February 
2010 correspondence, the Veteran again explained that upon 
receiving his examination dates, he advised VA that he would 
be unable to keep the appointments because he would be out of 
the country for work; he again indicated that he was told 
that he would be sent a letter with new dates and times for 
the examinations, but did not receive such letter.  There is 
nothing in the claims file indicating that the Veteran was 
properly notified of the rescheduled examinations.  His 
explanations are plausible; accordingly, another remand for 
the development previously ordered is necessary.

Notably, as this appeal is from initial ratings assigned with 
the award of service connection, staged ratings are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following:

1.  Regarding all VA examinations 
scheduled, issuance of notification of 
scheduled appointments for the 
examinations must be documented in the 
claims file (i.e., copies of all notices 
of scheduled examinations sent to the 
Veteran must be associated with he claims 
file, and if there is any telephone 
clarification regarding the Veteran's 
availability on the scheduled date or the 
examination is rescheduled per the 
Veteran's request, the telephone contact 
must be reported in a report of contact 
associated with the claims file that 
outlines the matters discussed, states the 
date of the contact, and identifies the VA 
employee who spoke to the Veteran.  The 
Veteran must co-operate in this matter by 
promptly responding to all communications 
from VA, and notifying VA of the specific 
dates of his unavailability.  

2.  The RO should arrange for an 
orthopedic examination of the Veteran to 
determine the current severity of his 
service connected right knee disability.  
The Veteran's claims file and the criteria 
for rating knee disability must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies must be completed (and must 
specifically include range of motion 
studies and any tests for instability, 
subluxation, and additional limitations 
due to pain, or use).  

3.  The RO should arrange for an 
audiological evaluation of the Veteran 
(with audiometric studies) to determine 
the current severity of his service 
connected right ear hearing loss 
disability.  The Veteran's claims file 
must be reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should specifically comment on 
the nature and degree of functional 
impairment (for occupational and everyday 
activities) that would be expected with 
the degree of right ear hearing loss 
found.

4.  The RO should also arrange for an 
otolaryngologic examination of the Veteran 
to determine the current severity of his 
service connected nasal disability.  The 
Veteran's claims file and the criteria for 
rating such disability must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  Any 
indicated tests or studies must be 
completed.  All findings must be reported 
in detail (and must specifically be 
responsive to the Veteran's allegation 
that he has more than 50 percent blockage, 
bilaterally.  

5.  The RO should then readjudicate the 
claims (to include consideration of the 
possibility of "staged" ratings, if 
indicated).  If any remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

